TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00051-CV



              Hong Kong Dajiang Innovation Technology Co., Ltd., Appellant

                                              v.

  Colin Guinn, individually and on behalf of Dajiang North America, LLC; and Dajiang
                               North America, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
      NO. D-1-GN-13-004248, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                           M E M O R AN D U M O P I N I O N


              Appellant Hong Kong Dajiang Innovation Technology Co., Ltd. has filed an

unopposed motion requesting that this appeal be dismissed. We grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1).



                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: July 31, 2014